DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application No. PCT/GR2017/000058 filed September 28, 2017 and to Foreign Application No. GR20160100493 filed September 28, 2016

Status of Claims 
This Office Action is responsive to the amendment filed on October 7, 2021. As directed by the amendment: claims 13 and 15-16 have been amended. Thus, claims 10-18 are presently pending in this application.
Applicant’s amendment to claim 13 obviate the previous objection made to claim 13. Claims 15-16 were previously rejected under 35 U.S.C. 112(b) as being indefinite. Applicant’s amendments obviate the previous 35 U.S.C. 112(b) rejection. Claims 10 and 15-18 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zangerle (U.S. Pub. No. 2010/0242960). Claims 11-12 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Ambrosio et al. (U.S. Patent No. 5,394,868). Claim 13 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Smith et al. (U.S. Patent No. 6,089,228). Claim 14 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Colosio (U.S. Pub. No. 2015/0283338).
Applicant’s amendments necessitated that application of new grounds of rejection, shown below


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “wherein dimensions and geometric aspects of the detachable heads comprise variable characteristics that define a patient-specific inhalation resistance toward personalized treatment.”, ln 2-4  the limitation "detachable heads" in ln 3 lacks sufficient antecedent basis. Examiner believes this to be a typographical error.  Therefore, for the purpose of this Office Action "detachable heads" has been interpreted as --detachable head--.
Claim 16 recites “wherein the device is manufactured through a polymeric material, the specification of which is adjustable to manufacturing capabilities of the manufacturer.”, ln 3-5 it is unclear what is meant by the device is manufactured “through” a polymeric material. Based on Applicant’s response filed October 7, 2021, Pg. 7, Examiner believes this to be a typographical error and Applicant intended for the device to be formed from a polymeric material.  Therefore, for the purpose of this Office Action claim 16 is interpreted as reciting -- wherein the device is manufactured from a polymeric material, the specification of which is adjustable to manufacturing capabilities of the manufacturer.--

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zangerle (U.S. Pub. No. 2010/0242960).
Regarding Claim 10, Zangerle discloses a dry powder inhaler (¶¶ 0010, 0012) comprising a detachable head (900; Fig. 1F, 1G, 5A-5E; ¶¶ 0121-0123, 0181) comprising a mouthpiece (920; Fig. 1F, 1G, 5A-5E) for placement into a mouth of a patient (¶ 0184), a medicament intake orifice (922; 1F, 1G, 5A-5E) for discharging the dry powder inhalation medicine into the mouth of the patient (¶¶ 0104, 0122, 0177, a protrusion (911; Fig. 5A-5B) for sliding connection of each detachable head onto a base (100, 150, 910; Fig. 1F, 1G; ¶ 0121) via corresponding notches (109; Fig. 3A; ¶ 0153) carried by the base (Fig. 1F, 1G; ¶ 0121), and a mesh (925; Fig. 5E; ¶¶ 0123, 0181; Examiner notes: Zangerle discloses the element 925 as a screen.) is provided, at the bottom of the detachable head (Fig. 5E), that contributes to improved medicament aerosolisation and dispersion (¶¶ 0123, 0181; Examiner notes: Zangerle discloses that element 925 de-agglomerate the powder). It is noted, during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)  MPEP 2111.02. In this case, the recited purpose or intended use: “inhalation delivery device for dry powder with detachable heads for adjusting a flow resistance”, does not result in a structural difference between the claimed invention and the prior art because the purpose or intended use “adjusting a flow resistance” is not defined in terms of features, elements, or structure but as a function to be achieved.
Regarding Claim 17, Zangerle discloses the dry powder inhaler wherein installation of the detachable head onto the base is achieved apart from a sliding method, but also in a snap fashion by adjusting the protrusion of the detachable head and the notches of the base (¶¶ 0116, 0121-0123, 0152-0155, 0181-0186; Fig. 18A-18C)
Regarding Claim 18, Zangerle discloses the dry powder inhaler wherein the installation of the detachable head onto the base is achieved apart from a sliding method but also by a press fashion by adjusting the protrusion of the detachable head and the notches of the base (¶¶ 0116, 0121-0123, 0152-0155, 0181-0186; Fig. 18A-18C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zangerle as applied to claim 10 above, and further in view of Ambrosio et al. (U.S. Patent No. 5,394,868; hereinafter: “Ambrosio”).
Regarding Claim 11, Zangerle discloses the dry powder inhaler, shown above. 

Ambrosio teaches a powdered inhalation device comprising a head (292; Fig. 39) as a certain conicity (A, Fig. A annotated below) contributing to a progressive reduction (292n; Fig. 39) in a diameter of an orifice (292p; Fig. 39) to facilitate a relatively high velocity medicament intake into the mouth of the patient for the purpose of de-agglomerating the powder medicament (col 14, ln 38-66). 

    PNG
    media_image1.png
    411
    457
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 39 of Ambrosio.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the detachable head of the dry powder inhaler of Zangerle to include the certain conicity contributing to the progressive reduction in the diameter of the orifice to facilitate the relatively high velocity medicament intake into the mouth of the patient as taught by Ambrosio for the purpose of de-agglomerating the powder medicament (See Ambrosio: col 14, ln 38-66).

Regarding Claim 12, Zangerle discloses the dry powder inhaler, shown above. 
Zangerle does not specifically disclose the dry powder inhaler wherein the detachable head has elliptical track notches extending across an entire length of the medicament intake orifice to the mouth of the patient which force air flow to swirl and entrain the medicament along the airflow.
Ambrosio teaches a powdered inhalation device comprising a head (292; Fig. 39) having elliptical track notches (B, Fig. A annotated above) extending across an entire length (C, Fig. A annotated below) of a medicament intake orifice (292m; Fig. 39) to the mouth of the patient which force air flow to swirl and entrain the medicament along the airflow (col 14, ln 38-66) for the purpose of dashing the powder particles against the elliptical track notches by centrifugal force, whereby large particles or particle aggregates are shattered into small particles (col 14, ln 38-66).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the detachable head of the dry powder inhaler of Zangerle to include the elliptical track notches extending across the entire length of the medicament intake orifice to the mouth of the patient which force air flow to swirl and entrain the medicament along the airflow as taught by Ambrosio for the purpose of dashing the powder particles against the elliptical track notches by centrifugal force, whereby large particles or particle aggregates are shattered into small particles (See Ambrosio: col 14, ln 38-66).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zangerle as applied to claim 10 above, and further in view of Smith et al. (U.S. Patent No. 6,089,228; hereinafter: “Smith”).	
Regarding Claim 13, Zangerle discloses the dry powder inhaler wherein the medicament intake orifice for the mouth of the patient, at the detachable head, is based on a logic of a venturi phenomenon with progressive conical stenosis (A, Fig. B annotated below) of the intake orifice. 

    PNG
    media_image2.png
    561
    505
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 5D of Zangerle.
Zangerle does not specifically disclose the dry powder inhaler wherein the intake orifice is accompanied by a fixed cross-sectional length segment consisting of circumferential holes and ending with a conical lessening; by primary air inhalation of the patient through the intake orifice, the venturi phenomenon imposes suction of secondary air through the circumferential holes; and the secondary air enters the circumferential holes through bypass/circumferential canals of elliptical orbit fed by the circumpolar holes.
Smith teaches a dry powder dispenser comprising an intake orifice (46; Fig. 4A) accompanied by a fixed cross-sectional length segment (A4; Fig. 4A) consisting of circumferential holes (A, Fig. C annotated below) and ending with a conical lessening (A2; Fig. 4A); by primary air inhalation of the patient through the intake orifice, the venturi phenomenon imposes suction of secondary air through the circumferential holes (col 14, ln 32 to col 15, ln 9); and the secondary air enters the circumferential holes through bypass canals (54; Fig. 4A, 4B) of 

    PNG
    media_image3.png
    687
    273
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 4A of Smith
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the dry powder inhaler of Zangerle to include the intake orifice being accompanied by the fixed cross-sectional length segment consisting of circumferential holes and ending with the conical lessening; by primary air inhalation of the patient through the intake orifice, the venturi phenomenon imposes suction of secondary air through the circumferential holes; and the secondary air enters the circumferential holes through .

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zangerle as applied to claim 10 above, and further in view of Colosio (U.S. Pub. No. 2015/0283338).
Regarding Claim 14, Zangerle discloses the dry powder inhaler, shown above. 
Zangerle does not specifically disclose the dry powder inhaler wherein the detachable head has an extra mesh, provided on an upper part of the mouthpiece, which permits improved medicament aerosolisation and dispersion.
Colosio teaches an inhaler device comprising a detachable head (12; Fig. 1) has a mesh (A, Fig. D annotated below) at a bottom (B, Fig. D annotated below) of the detachable head and an extra mesh (C, Fig. D annotated below) provided on an upper part (D, Fig. D annotated below) of a mouthpiece (16; Fig. 1), for the purpose of making it possible to vary the resistance of the device to the air flow (¶ 0070). 

    PNG
    media_image4.png
    371
    393
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 4 of Colosio
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the dry powder inhaler of Zangerle to include the detachable head having the extra mesh, provided on the upper part of the mouthpiece, which 

Regarding Claim 15, Zangerle discloses the dry powder inhaler, show above. 
Zangerle does not specifically disclose the dry powder inhaler wherein dimensions and geometric aspects of the detachable heads comprise variable characteristics that define a patient-specific inhalation resistance toward personalized treatment. 
Colosio teaches an inhaler device (1; Fig. 8b) comprising dimensions and geometric aspects of a detachable head (12; Fig. 1-8b) comprising variable characteristics that define a patient-specific inhalation resistance toward personalized treatment [¶ 0070; Examiner notes: Colosio discloses the different number and/or structure of the meshes (110’’; Fig. 4, 8b; i.e. “grids”), being part of the detachable head, are variable to vary the resistance of the device to the air flow, which would lead toward personalized treatment.] for the purpose of making it possible to vary the resistance of the device to the air flow (¶ 0070).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the dry powder inhaler of Zangerle to include the dimensions and geometric aspects of the detachable head, the meshes, that comprise variable characteristics that define the patient-specific inhalation resistance toward personalized treatment as taught by Colosio for the purpose of making it possible to vary the resistance of the device to the air flow (See Colosio: ¶ 0070).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zangerle as applied to claim 10 above.
Regarding Claim 16, Zangerle discloses the dry powder inhaler, shown above. 
is manufactured through a polymeric material, the specification of which is adjustable to manufacturing capabilities of the manufacturer.
Zangerle discloses the dry powders inhaler as being formed from a plastic material (¶ 0003). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to form the dry powder inhaler from a plastic material that is a polymeric material, the specification of which is adjustable to manufacturing capabilities of a manufacturer, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See MPEP 2144.07 In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Response to Arguments
Applicant's arguments filed October 7, 2021 have been fully considered but they are not persuasive.
Applicant asserts Zangerle fails to disclose the instant invention because Zangerle discloses a DPI that only allows for a flow of air at a flow rate of no more than 40 liters/minute which cannot perform a personalized treatment to differing patients. Applicant asserts this lack of personalized treatment is due to the flow rate of air through the device of Zangerle not being adjusted by the use of “four detachable heads”, Pg. 5-6. Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “four detachable heads”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, independent claim 10 fails to claim a plurality of detachable heads with differing flow resistance characteristic, nor “four detachable heads with different levels of resistance” Applicant asserts is present in claim 10. 
In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)  MPEP 2111.02. In this case, the recited purpose or intended use: “inhalation delivery device for dry powder with detachable heads for adjusting a flow resistance”, does not result in a structural difference between the claimed invention and the prior art because the purpose or intended use “adjusting a flow resistance” is not defined in terms of features, elements, or structure but as a function to be achieved. More specifically, the intended use of the device be used with a plurality of detachable heads for adjusting a flow resistance is an ideal application of the device but does not alter or imply a differing structure to the recited single (not plural) detachable head of the device, nor does the intended use of the device be used with a plurality of detachable heads for adjusting a flow resistance require the device to comprise “a plurality of detachable heads with differing flow resistance characteristic”.  The device of independent claim 10 comprises a singular (not plural) detachable head with the limitation recited in the body of the claim. 
Finally, Examiner suggest amending claim 10 to recite a system or assembly that comprises “a plurality of detachable heads with differing flow resistance characteristic” or “four detachable heads with different levels of resistance” to better capture Applicant’s invention. 
Applicant asserts Zangerle fails to disclose the detachable head as fixedly attached because Zangerle only offers a single detachable head having a fixed flow rate resistance, Pg. 6.  Examiner respectfully disagrees. Firstly, as stated above, applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “four detachable heads”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, independent claim 10 fails to 
Secondly, Zangerle discloses the detachable head (900; Fig. 1F, 1G, 5A-5E; ¶¶ 0121-0123, 0181) having a protrusion (911; Fig. 5A-5B) for sliding connection of each detachable head onto a base (100, 150, 910; Fig. 1F, 1G; ¶ 0121) via corresponding notches (109; Fig. 3A; ¶ 0153) carried by the base (Fig. 1F, 1G; ¶¶ 0121, 0153), as recited in independent claim 10, that allow for assembly and does not prevent disassembly.  Thus, Zangerle fails to disclose the detachable head as being fixedly attached to the housing. 
Applicant asserts Zangerle fails to disclose the mesh as recited in the claims in combination with the geometry of each head contributes to obtain the desired air flow resistance, and not exclusively to break the agglomerates, Pg. 7.  Examiner respectfully disagrees. Firstly, Zangerle discloses at least one baffle (925; Fig. 5E) as being a screen (¶ 0180).  A screen is “a meshed wire or cloth fabric usually mounted and used to separate coarser from finer parts” (See: https://www.merriam-webster.com/dictionary/screen; Accessed January 26, 2022).  Secondly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the mesh contributes to obtain the desired air flow resistance, and not exclusively to break the agglomerates”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, independent claim 10 only recites the a mesh that contributes to improved medicament aerosolisation and dispersion and fails to mention the mesh contributing to obtain the desired air flow resistance
Applicant’s arguments regarding the new limitations with respect to claims 15 and 16, Pg. 7, have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the 35 USC 112(b) rejections, the 35 USC 103 rejection over Zangerle in view of Colosio of claim 15, and the 35 USC 103 rejection over Zangerle of claim 16, shown above.
Applicant asserts Zangerle fails to disclose the detachable head as recited in claims 17 and 18 because Zangerle fails to disclose “four detachable heads”, Pg. 7.   Examiner respectfully disagrees. As stated above, applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “four detachable heads”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, independent claim 10 fails to claim a plurality of detachable heads with differing flow resistance characteristic, nor “four detachable heads with different levels of resistance” Applicant asserts is present in independent claim 10, to which claims 17 and 18 depend upon. 
As stated above, Examiner suggest amending claim 10 to recite a system or assembly that comprises “a plurality of detachable heads with differing flow resistance characteristic” or “four detachable heads with different levels of resistance” to better capture Applicant’s invention.
Applicant asserts Ambrosio fails to disclose the invention of claim 11 because the claims of the current application recite that the detachable head and not the mouthpiece has a certain conicity, the conicity is on a fixedly mounted mouthpiece and not on the head, the change of conicity is abrupt, while the claims of the application recite a progressive change of the diameter, Pg. 8. Examiner respectfully disagrees. Firstly, the detachable head comprises limitations, structures, and elements, those elements comprise their own limitations, structures, and elements. In this case, the detachable head comprises the mouthpiece, the mouthpiece comprises a “certain conicity” (i.e. a limitation, structure, and/or element) thus the detachable head also the “certain conicity” (i.e. the limitation, structure, and/or element) of the mouthpiece. 
Secondly, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Ambrosio is not relied up teach the detachable head but instead relied upon to teach the “a certain conicity contributing to a progressive reduction in a 
Finally, Ambrosio disclose the certain conicity (A, Fig. A annotated above) as a slant that reduces the diameter of the orifice at a non-right angle (i.e. not abrupt), thereby facilitating a relatively higher velocity medicament intake into the mouth of the patient. Further, applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the claims of the application recite a progressive change of the diameter) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, claim 11 recites “a certain conicity contributing to a progressive reduction”, ln 3-4 which differs from --a certain conicity being a progressive reduction--.  Thus, the “certain conicity” is required to be a portion or aid/help in the progressive reduction in a diameter of the orifice. 
Examiner suggest amending claim 11 to recite: --a certain conicity comprising a progressive reduction-- or -- a certain conicity being a progressive reduction--to better capture Applicant’s invention. 
Applicant asserts Ambrosio fails to disclose the invention of claim 12 because the purpose of these claimed notches as recited does not involve solely the deagglomeration of powder medicament but also the adjustment of the air flow resistance, Pg. 8. Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the notches adjusting the air flow resistance”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, claim 12 recites “wherein the detachable head has elliptical track notches extending across an entire length of the medicament intake orifice to the mouth of the patient which force air flow to swirl and entrain the medicament along the airflow.”, ln 3-5 wherein the notches are recited to “force air flow to swirl and entrain the medicament along the airflow”.  The claim 
Applicant asserts Zangerle fails to disclose the invention of claim 13 because Zangerle fails to teach the use of Venturi effect for the benefit of his. Examiner respectfully disagrees. Firstly, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, claim 13 is rejection under 35 USC 103 Zangerle in view of Smith, shown above.  Whereby, Smith teaches the intake orifice being accompanied by the fixed cross-sectional length segment consisting of circumferential holes and ending with the conical lessening; by primary air inhalation of the patient through the intake orifice, the venturi phenomenon imposes suction of secondary air through the circumferential holes; and the secondary air enters the circumferential holes through bypass canals of elliptical orbit fed by the circumpolar holes, as recited in claim 13, ln 3-10 included into the dry powder inhaler of Zangerle for the purpose of breaking up agglomerates in the powder (See Smith: col 14, ln 32 to col 15, ln 9), shown above. Thus, nonobviousnes cannot be concluded by an assertion of the lacking of Zangerle, alone. 
Secondly, Zangerle discloses the flow path as constricting at A (Fig. B annotated above). The Venturi effect is the result of fluid flowing through a constricted section that produces a reduction in fluid pressure.  Thus, due to the constriction along the Zig-Zag at A (Fig. B annotated above) the benefits Venturi effect are experienced in the dry powder inhaler of Zangerle.
Applicant asserts Colosio fails to disclose the limitations of claim 14 because Colosio uses the second mesh at the bottom to adjust the resistance of the air flow, while the second mesh recited in the claims is used at the top to offer improved medicament aerosolization and dispersion, Pg. 9. Examiner respectfully disagrees. Firstly, directionality in the claimed device has not been established.  Thus, claim 14 reciting: “wherein the detachable head has an extra mesh, provided on an upper part of the mouthpiece”, ln 3-4 the “upper part”, though a specific location, has no specific spatial relationship to any 
Secondly, Zangerle discloses a mesh (925; Fig. 5E; ¶¶ 0123, 0181; Examiner notes: Zangerle discloses the element 925 as a screen.) that contributes to improved medicament aerosolisation. Colosio is utilized to modify Zangerle to include the extra mesh, i.e. a second mesh (925; Fig. 5E) being a screen, that further contributes to improve medicament aerosolisation and dispersion and, as taught by Colosio, has the further benefit of adjusting the resistance of the air flow (See Colosio: ¶ 0070). 
 Regarding Applicant’s assertions regarding Smith, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Applicant has enumerated the deficiency of Smith alone and without refer Zangerle or to the 35 USC 103 rejection Zangerle in view of Smith and thus fail to show nonobviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785